

117 HR 5230 IH: 9/11 Memorial and Museum Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5230IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Katko (for himself, Mr. Thompson of Mississippi, Ms. Stefanik, Mr. Nadler, Ms. Malliotakis, Mrs. Carolyn B. Maloney of New York, Mr. Torres of New York, Mr. Guest, Mrs. Watson Coleman, Mr. Gimenez, Mrs. Demings, Mrs. Cammack, Ms. Clarke of New York, Mr. Garbarino, Mr. Correa, Mr. Meijer, Ms. Slotkin, Mr. Pfluger, Mr. Higgins of Louisiana, Ms. Meng, Mr. Suozzi, Mr. Reed, Mr. Tonko, Miss Rice of New York, Mr. Morelle, Ms. Velázquez, Mr. Delgado, Mr. Zeldin, Mr. Langevin, Mr. Payne, Mr. Cleaver, Mr. Green of Texas, Mr. Swalwell, Ms. Titus, Mr. Gottheimer, Mr. Malinowski, Mr. Pascrell, Mr. Sires, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide a one-time grant for the operation, security, and maintenance of the National September 11 Memorial & Museum at the World Trade Center to commemorate the events, and honor the victims, of the terrorist attacks of September 11, 2001, and for other purposes.1.Short titleThis Act may be cited as the 9/11 Memorial and Museum Act.2.DefinitionsIn this Act:(1)National September 11 Memorial & MuseumThe term National September 11 Memorial & Museum means the National September 11 Memorial & Museum at the World Trade Center Foundation, Inc., established to commemorate the events of, and honor the victims of, the terrorist attacks on the World Trade Center on September 11, 2001, at the site of such attacks.(2)Eligible entityThe term eligible entity means the official organization, as in existence on the date of enactment of this Act, that—(A)operates the National September 11 Memorial & Museum; and(B)is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code. (3)SecretaryThe term Secretary means the Secretary of Homeland Security.3.One-time grant for National September 11 Memorial & Museum(a)In generalSubject to the availability of appropriations, the Secretary shall award to the eligible entity a grant in an amount determined by the Secretary subject to subsection (c), to be used by such entity solely for the purposes described in subsection (b), if upon review of the application submitted pursuant to subsection (d), the Secretary makes a determination pursuant to subsection (e) that such entity satisfies the criteria required under subsection (f).(b)PurposeThe one-time grant awarded under subsection (a) shall be used by the eligible entity for the operation, security, and maintenance of the National September 11 Memorial & Museum.(c)Grant amountThe one-time grant under this section may not be for less than $5,000,000 or more than $10,000,000.(d)ApplicationTo be considered for an award of the one-time grant under this section, the eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(e)Review; deadline for awardIf the Secretary, after review of the application from the eligible entity, determines that the eligible entity satisfies the criteria under subsection (f), the Secretary shall award the one-time grant to the eligible entity, not later than 90 days after the date of receipt by the Secretary of the completed application submitted by such entity.(f)CriteriaIn determining the amount of the one-time grant consistent with subsection (c), the Secretary shall consider the following:(1)The needs of the eligible entity, and ability and commitment of such eligible entity to use grant funds, with respect to ensuring the security and safety of visitors at the National September 11 Memorial & Museum.(2)The number of visitors to the National September 11 Memorial & Museum who would benefit.(3)The ability and commitment of the eligible entity to use grant funds to—(A)preserve the facilities and grounds of the National September 11 Memorial & Museum; and(B)educate future generations.(4)The ability and commitment of the eligible entity to use grant funds to increase the numbers of economically disadvantaged visitors to the National September 11 Memorial & Museum.(g)Condition on receipt of grantAs a condition on receipt of a grant under this section, the eligible entity shall—(1)provide for—(A)free admission to all facilities and museums associated with the National September 11 Memorial & Museum for active and retired members of the Armed Forces, individuals who were registered first responders to the attacks of September 11, 2001, and family members of victims of such attacks; and(B)dedicated free admission hours for the general public at least once a week; and(2)allow for annual Federal audits of the financial statements of such entity, including revenues associated with ticket sales, charitable donations, grants, and all expenditures on salaries and operations, which shall be subject to review by the Secretary and made available to the public.(h)ReportsNot later than 90 days after the end of each fiscal year for which the recipient obligates or expends funds made available to the recipient pursuant to this section, the recipient shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes, for the fiscal year covered by the report, each of the following:(1)Information relating to the amount of grant funds obligated or expended for the preceding fiscal year.(2)Information relating to any purposes for which such funds were obligated or expended.(3)Any other information the Secretary may require to effectively administer the one-time grant program under this section, as determined by the Secretary, if not later than the last day of the fiscal year the Secretary notified such entity of such requested information.